Moegañ, J.
An injunction issued against the defendant, prohibiting him from carrying on his business, because it was alleged that he had not paid his license. He took a rule to show cause why the injunction should not be set aside. The judge dismissed the rule, and, considering that the rule was an answer, made the injunction perpetual. In this we think there was error. The rule did not put the matters in interest between plaintiff and defendant at issue, and the defendant, after the rule was discharged, had a right to file his answer. We think the case should be remanded to give the defendant an opportunity of answering.
It is therefore ordered, adjudged, and decreed that the judgment of the district court be avoided, annulled, and reversed, and that the case be remanded to be proceeded in. according to law.